         Case 1:19-cv-00620-WJ-KK Document 62 Filed 05/26/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCELLA LUCERO,

               Plaintiff,

        v.                                                   Civ. No. 19-620 WJ/KK

CORECIVIC INC. et al.,

               Defendants.


                            ORDER DENYING MOTION TO COMPEL

        THIS MATTER comes before the Court on Defendants’ Motion to Compel (Doc. 60), filed

May 22, 2020. The Court, having reviewed the motion, the record, and the relevant law, being

otherwise fully advised, and for the reasons set forth below, FINDS that the motion is not well

taken and should be DENIED.

        In their motion, Defendants seek an order compelling Plaintiff to respond to CoreCivic

Inc.’s Request for Production No. 3 (“RFP No. 3”), which was served on Plaintiff on October 4,

2019. (Doc. 60 at 2.) In RFP No. 3, CoreCivic Inc. requested that Plaintiff produce “a signed and

notarized authorization for the release of [her] social media accounts,” to include Plaintiff’s

username and password for each such account. (Doc. 60-1 at 3.) The request also instructed

Plaintiff to

        download and print the Facebook data by logging on to the Facebook account,
        selecting the “Account Settings” under the “Account” tab on the homepage,
        clicking the “learn more” link beside the “Download your Information” tab, and
        then following the directions on the “Download your Information” page.

Finally, the request instructed Plaintiff “not to change, make additions or deletions” to her social

media accounts. (Id.)
        Case 1:19-cv-00620-WJ-KK Document 62 Filed 05/26/20 Page 2 of 4



       On November 20, 2019, having failed to receive timely responses to CoreCivic Inc.’s

requests for production, including RFP No. 3, defense counsel wrote to Plaintiff’s counsel asking

Plaintiff to respond to the requests without objection by December 6, 2019. (See id. at 12-13.) On

December 9, 2019, Plaintiff’s counsel wrote back explaining that, in responding to Defendants’

written discovery requests—which included two sets of requests for production, one from each

Defendant—Plaintiff had “missed” CoreCivic Inc.’s requests for production.               (Id. at 15.)

Plaintiff’s counsel asked for an extension of time until December 13, 2019 to supplement

Plaintiff’s discovery responses with respect to these requests. (Id.) Defendants “did not respond.”

(Doc. 60 at 3.) On December 13, 2019, Plaintiff objected to RFP No. 3 in lieu of responding to it,

asserting that it is vague, ambiguous, violates her privacy, is not reasonably calculated to lead to

the discovery of admissible evidence, and seeks irrelevant information. (Id.; Doc. 60-1 at 3.)

       The parties then engaged in a protracted correspondence regarding RFP No. 3, which did

not conclude until May 12, 2020 and which ultimately failed to resolve the parties’ dispute. (See

Doc. 60-1 at 12-40.) In general, Defendants fail to explain why negotiations regarding RFP No. 3

proceeded so slowly.      More particularly, Defendants fail to explain why, having received

objections in lieu of a response to RFP No. 3 in mid-December, their counsel did not even write

to Plaintiff’s counsel to ask Plaintiff to respond to the request until the following February and did

not file the present motion until May. (Id. at 18-20.)

       Local Civil Rule 26.6 provides that

       [a] party served with objections to . . . [a] request for production or inspection . . .
       must proceed under D.N.M.LR-Civ. 37.1 within twenty-one (21) days of service of
       an objection . . . . Failure to proceed within this time period constitutes acceptance
       of the objection. For good cause, the Court may, sua sponte or on motion by a
       party, change the twenty-one (21) day period.




                                                  2
          Case 1:19-cv-00620-WJ-KK Document 62 Filed 05/26/20 Page 3 of 4



D.N.M.LR-Civ. 26.6. Local Civil Rule 37.1, in turn, sets forth the requirements for filing a motion

to compel under Federal Rule of Civil Procedure 37(a) in this District.1 See D.N.M.LR-Civ. 37.1.

Notably, the record includes no indication that Defendants ever sought or obtained an extension

of the 21-day deadline set forth in Local Civil Rule 26.6 or that the Court extended the deadline

sua sponte.

         Defendants’ motion clearly establishes that they have failed to comply with the 21-day

deadline Local Civil Rule 26.6 imposes. By Defendants’ own admission, Plaintiff served her

objections to RFP No. 3 on December 13, 2019 in accordance with Plaintiff’s counsel’s requested

extension, yet defense counsel not only failed to communicate an absence of consent to the

requested extension but also waited until almost two months later to even ask that Plaintiff respond.

Then, Defendants did not file the present motion under Rule 37(a) until over five months later, on

May 22, 2020. Nor have Defendants sought an extension of Local Civil Rule 26.6’s deadline or

provided the Court with any explanation, much less an explanation showing good cause, for their

substantial delay in pursuing the information they now seek to compel. Under these circumstances,

Defendants’ failure to proceed under Local Civil Rule 37.1 in a timely manner “constitutes

acceptance of [Plaintiff’s] objection[s],” and the Court will deny Defendants’ motion pursuant to

Local Civil Rule 26.6. D.N.M.LR-Civ. 26.6; see Envt’l Dimensions, Inc. v. EnergySolutions Gov't

Grp., Inc., No. CV 16-1056 WJ/JHR, 2018 WL 3216834, at *1 (D.N.M. June 28, 2018) (denying

motion to compel based on, inter alia, failure to comply with Local Civil Rule 26.6) (citing cases).




1
  Defendants bring their motion under Rule 37(a), which provides in pertinent part that “[a] party seeking discovery
may move for an order compelling” the production of documents if “a party fails to produce documents or fails to
respond that inspection will be permitted -- or fails to permit inspection -- as requested under Rule 34.” Fed. R. Civ.
P. 37(a)(3)(B)(iv); (see Doc. 60 at 5.)



                                                          3
     Case 1:19-cv-00620-WJ-KK Document 62 Filed 05/26/20 Page 4 of 4



     IT IS THEREFORE ORDERED that Defendants’ Motion to Compel (Doc. 60) is

DENIED.



                                  ______________________________________
                                  KIRTAN KHALSA
                                  UNITED STATES MAGISTRATE JUDGE




                                    4
